 

Michelle Kaplan

 

 

————— ———
From: USBankruptcyCourts@noticingcenter.com
Sent: Saturday, July 11, 2020 7:20 AM
To: michelle@kaplanlawplic.com
Subject: U.S. Bankruptcy Court, Western District of Washington - Undeliverable Notice, In re:
Nicholas Clifton Barnard, Case Number: 20-11870, TWD, Ref: [p-152665130]
Attachments: B_P22011870309A0022.PDF

Notice of Undeliverable Mail to Debtor/Debtor's Attorney

July 12, 2020
From: United States Bankruptcy Court, Western District of Washington

Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
In re: Nicholas Clifton Barnard, Case Number 20-11870, TWD

TO THE DEBTOR/DEBTOR'S ATTORNEY:

The attachment could not be mailed to the notice recipient(s) listed below because the United States Postal Service
(USPS) has determined that those addresses in the case mailing list are undeliverable.

Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain notices. You should
determine whether an address should be updated.

NOTE: No further notices will be mailed to the notice recipient(s) listed below, if the USPS continues to designate
the address as undeliverable, until the address is updated in accordance with local court policy, which may allow
for use of this form, a separate notice of change of address, and/or an amended schedule. THIS FORM CANNOT
BE USED TO ADD A NEW CREDITOR NOT PREVIOUSLY LISTED ON YOUR SCHEDULES.

If this form is used by your court in place of filing a separate notice of change of address and/or an amended schedule: 1)
determine the updated address and send the attachment to each recipient below; 2) type or print legibly each updated
address below; 3) sign and date the form; and 4) file this form electronically via CM/ECF (for all registered users) or mail
the form to:

U.S. Bankruptcy Court
700 Stewart St, Room 6301
Seattle, WA 98101

 

a “fy ~ j ee
Undeliverable Address: €| VA L Ble CCV) h " >) yn

American Credit Resolution CO U7
PO Box 467201

Atlanta, GA 31146 igoe'> WE /20”
Reason Undeliverable: FORWARDING ORDER HAS EXPIRED Gi Yara Wit
THE UPDATED ADDRESS IS: ——$__ UO. - 277) __
E10 Caipenser Ur 1400 NE Ss? Sh
Atlan#, CA ! (Ante, Wt
case rGer6 Mb? ‘Doc 11 Filed 08/06/20 Ent. 08/06/20 (ha bh Pg. 1 of 2

 
Undeliverable Address:
First Internet Bank Of
8888 Keystone Xing Ste 1
Indianapolis, IN 46240

Reason Undeliverable: FORWARDING ORDER HAS EXPIRED

THE UPDATED ADDRESS IS:

__ i idol Yok Piwy
FADER | BN 4027

Signature of Debtor or Debtor's Attorney Date

The Bankruptcy Noticing Center does not respond to messages regarding bypass notification. Please contact the
U.S. Bankruptcy Court where the case is pending with questions or comments.

Case 20-11870-TWD Doc11_ Filed 08/06/20 Ent. 08/06/20 11:03:33 Pg. 2 of 2
